DETAILED ACTION
	In the response filed 15 December 2020, Claims 1 and 10 were amended.  Claims 12-19 were added.  Claims 1-8 and 11-19 are pending.  The 35 USC 102 and 103 rejections of claims 1-8, 10, and 11 are maintained.  New rejections of claims 12-19 are added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omae et al. US Patent Application Publication No. 2014/0339907.
In reference to claim 1, Omae teaches a wireless power transmitter (Figure 1, 100) comprising: 
a power conversion unit comprising a converter for converting voltage received from a power supplier into specific voltage (Figure 2, 110; Paragraph [0060]); 

a communication unit configured to perform data communication with a wireless power receiver (Figure 2, 130; paragraphs [0067], [0105]); and
 a controller configured to control the power conversion unit, the power transmission unit, and the communication unit (Figure 2,120; Paragraph [0061]), wherein
the wireless power transmission coil comprises an outer coil unit having a first loop shape (Figure 4, 412) and an inner coil unit having a second loop shape (Figure 4, 413), the inner coil unit being disposed in the first loop shape (Figure 4A, 413 is inside 412),
a direction of current flowing in the outer coil unit is opposite a direction of current flowing in the inner coil unit, which is adjacent to the outer coil unit (Figure 4a; Paragraph [0110] arrows showing current direction of the coils), 
a direction of a magnetic field generated by the current flowing through the outer coil unit and a direction of a magnetic field generated by the current flowing through the inner coil unit are identical in a first region between the outer coil unit and the inner coil unit, which is adjacent to the outer coil unit (Figure 5; Paragraph [0123]); and 
wherein the outer coil unit comprises a first single loop shape and the inner coil unit comprises a second single loop shape (Figure 4a, 412 and 413 comprise single loop shapes).

In reference to claim 3, Omae teaches wherein a first end of the outer coil unit is connected to the power conversion unit, a second end of the outer coil unit is connected to a first end of the inner coil unit, and a second end of the inner coil unit is connected to the power conversion unit (Figure 2, 4a).
In reference to claim 4, Omae teaches wherein the current flowing in the outer coil unit flows from the first end of the outer coil unit to the second end of the outer coil unit, and the 
In reference to claim 5, Omae teaches wherein the first end of the outer coil unit and the second end of the inner coil unit are disposed so as to be adjacent to each other (Figure 4a).
In reference to claim 6, Omae teaches wherein the outer coil unit and the inner coil unit are connected in parallel (Figure 4a).
In reference to claim 7, Omae teaches wherein a first end and a second end of the outer coil unit are connected to the power conversion unit, a first end of the inner coil unit is connected to the first end of the outer coil unit, and a second end of the inner coil unit is connected to the power conversion unit (Figure 2, 4a).
In reference to claim 8, Omae teaches wherein the current flowing in the outer coil unit flows from the first end of the outer coil unit to the second end of the outer coil unit, and the current flowing in the inner coil unit flows from the first end of the inner coil unit to the second end of the inner coil unit (Figure 4a).
In reference to claim 16, Omae teaches wherein the outer coil unit includes a single outer coil wire and the inner coil unit includes a single inner coil wire (Figure 4a, 412 and 413 include single loop shapes).
In reference to claim 17, Omae teaches a connection unit connecting the outer coil unit and the inner coil unit, wherein the connection unit includes: a first end of the outer coil unit connected to the power conversion unit (Figure 4a, left terminal and all of 411 until it connects to 412); and a second end of the inner coil unit connected to the power conversion unit (Figure 4a, right terminal connecting to 413), and wherein a second end of the outer coil unit is connected to a first end of the inner coil unit (Figure 4a, connection of 412 to 413).
In reference to claim 18, Omae teaches wherein the connection unit further comprises: a branch of the outer coil unit extending horizontally (Figure 4a, Top flat part of 412); a first branch of the inner coil unit extending horizontally and parallel with the branch of the outer coil unit 
In reference to claim 19, Omae teaches wherein the horizontal branch of the connecting unit is spaced a predetermined distance from the third branch of the inner coil unit, and wherein the predetermined distance is less than a distance between the outer coil unit and the inner coil unit (Figure 4a, distance between the connection between 412 and 413 and end termination of 413 that is parallel to that connection is less than the distance between the inner and outer coil).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omae et al. US Patent Application Publication No. 2014/0339907 in view of Yang et al, US Patent Application Publication No. 2015/0255987.
In reference to claim 1, Omae teaches claim 1 as explained above.  Furthermore Omae teaches wherein the outer coil unit and the inner coil unit, which is adjacent to the outer coil unit, are spaced apart from each other by a first distance (Figure 4a).
Omae does wherein the first distance is determined based on a magnitude of current flowing in the power transmission unit.
Yang teaches wherein the first distance is determined based on a magnitude of current flowing in the power transmission unit (Claims 2, 14, and 24, Paragraph [0027]).
Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the teachings of Yang into the teachings of Omae such that the first distance is determined based on a magnitude of current flowing in the power transmission unit because it would provide a substantially even power distribution.

In reference to claim 10, Omae teaches a wireless power transmission coil (Figure 4a, 411, 412, 413), comprising: an N-th coil wound and disposed in an N-th order such that current flows in a first direction (Figure 4a, 413, considered 1st coil, current flowing in clockwise direction);

a connection unit for connecting the N-th coil and the (N+l)-th coil in series or in parallel (Figure 4a, vertical portion of the coil connecting 411 and 412, the coils being connected in parallel); wherein each of the N-th coil and the (N+l)-th coil comprises a single loop shape (Figure 4a, 412 and 413 comprise single loop shapes).
Omae does not teach wherein a distance between the N-th coil and the (N+l)-th coil is determined based on a magnitude of current flowing in the N-th coil and the (N+l)-th coil.
Yang teaches wherein a distance between the N-th coil and the (N+l)-th coil is determined based on a magnitude of current flowing in the N-th coil and the (N+l)-th coil (Claims 2, 14, and 24, Paragraph [0027]).
Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the teachings of Yang into the teachings of Omae such that the distance between the N-th coil and the (N+l)-th coil is determined based on a magnitude of current flowing in the N-th coil and the (N+l)-th coil because it would provide a substantially even power distribution.
In reference to claim 11, Omae in view of Yang teaches wherein the distance between the N-th coil and the (N+l)-th coil is large in proportion to a minimum intensity of current flowing in the N-th coil and the (N+l)-th coil (Yang, Claims 2, 14, and 24, Paragraph [0027]).
In reference to claim 12, Omae in view of Yang teaches wherein the outer coil unit comprises a first rectangular single loop shape and the inner coil unit comprises a second rectangular single loop shape (Figure 4a, 412 and 413 have flat sides and rounded corners which is the same as the drawing in the specification. Accordingly, they are also considered rectangular shaped).

In reference to claim 14, Omae in view of Yang teaches wherein vertical branches of the outer coil unit run parallel with vertical branches of the inner coil unit such that currents flowing in the opposite directions in the outer coil unit and the inner coil unit generate a magnetic field in a space between the vertical braches of the first rectangular single loop shape and the vertical branches of the second rectangular single loop shape (Figures 4a, 5, Paragraph [0123]).
In reference to claim 15, Omae in view of Yang teaches wherein the generated magnetic field in the space between the horizontal branches of the outer and inner coil units includes first and second magnetic fields having the same direction and respectively generated by the current flowing through corresponding horizontal branches of the outer and inner coil units, and wherein the generated magnetic field in the space between the vertical branches of the outer and inner coil units includes first and second magnetic fields having the same direction and respectively generated by corresponding vertical branches of the outer and inner coil units (Figures 4a, 5, Paragraph [0123]).
wherein the outer coil unit includes a single outer coil wire and the inner coil unit includes a single inner coil wire.

Response to Arguments
Applicant's arguments filed 15 December 2021 have been fully considered but they are not persuasive. Applicant argues that Omae does not teach wherein the outer coil unit comprises a first single loop shape and the inner coil unit comprises a second single loop .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888.  The examiner can normally be reached on Flex M-F 7am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.B/Examiner, Art Unit 2851       





/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851